Decided August 3, 1910.
On the Merits.
[110 Pac. 395.]
Mr. Justice Eakin
delivered the opinion of the court.
This is an appeal from a decision of the circuit court sustaining a writ of review issued to the justice’s court of Grants Pass district.
On June 23,1908, plaintiff commenced an action against the defendant in the justice’s court to recover $131.72, the amount due for two rolls of leather sold by it to defendant, the complaint alleging that no part of such amount had been paid, except the return of one roll of leather valued at $64.17. A demurrer thereto was filed by defendant, which was overruled by the court, and on *48July 2d a judgment was rendered thereon in favor of plaintiff for the sum of $81.05. Thereafter, on July 6th, plaintiff filed a certified transcript thereof with the county clerk of Josephine County, who immediately docketed the same in the judgment docket of the circuit court. On the same day defendant filed in the justice’s court, under the provisions of Section 103, B. & C. Comp., a motion, based upon an affidavit for an order to be relieved from said judgment, and for leave to answer, for the reason that the same was taken against him through his mistake, inadvertence, surprise, and excusable neglect, which motion was allowed by the court. An answer was filed on July 8th, which admits the original liability in the sum of $131.72, but alleges that on the 1st day of March, 1905 (1906), “the defendant delivered to the plaintiff one roll of leather; that the plaintiff accepted said roll of leather in full payment, satisfaction, and discharge of the said sum of $131.72.” Thereafter, on July 25, 1908, no reply having been filed, defendant moved the court for judgment upon the pleadings, which motion was resisted by plaintiff, on the ground that on July 6, 1908, a certified transcript of said judgment had been filed in the circuit court of Josephine County, and, by reason thereof, the justice court had no further jurisdiction in the cause. The court granted the judgment in favor of defendant upon the pleadings. The petition for the writ of review assigns but one ground of error, viz., that by reason of the filing of the transcript of the judgment in the circuit court on July 6, the said justice’s court lost jurisdiction of the cause. The circuit court sustained the writ but on other grounds, viz., that the answer did not state a good defense, in that it pleaded accord and satisfaction not based upon a valuable consideration, and remanded the cause to the justice court for further proceedings. Defendant appeals.
3. Defendant demurred to the petition for the reason that it does not state facts sufficient to authorize the issu*49anee of the writ. If we treat the demurrer as a motion to quash the writ, which is the proper proceeding to question the sufficiency of the petition (Holmes v. Cole, 51 Or. 483, 487: 94 Pac. 964), we find that the facts are set out in the petition at length, and it is sufficient to bring up the error relied on, and the merits of the writ will not be heard on a motion to quash. But the proceeding can only be reviewed upon the errors alleged in the petition to have been committed. Section 596, B. & C. Comp.; Southern Oregon Co. v. Coos Co., 30 Or. 250 (47 Pac 852.)
4. We think there is no merit in the contention of plaintiff to the effect that the docketing of the judgment in the judgment docket of the circuit court terminated the jurisdiction of the justice’s court. That is a proceeding whereby the judgment creditor may secure a lien for the amount of the judgment upon the real property of the debtor, and a writ issued thereon must be under the control of the circuit court as well as the confirmation of the sale or other proceeding in relation thereto. But it does not have the effect to extinguish the jurisdiction of the justice’s court. 15 Pl. & Pr. 229; 17 Am. & Eng. Ency. Law (2 ed.) 842.
5. To so hold would put it in the power of the successful party to prevent an appeal or the correction of errors, and to defeat the right to a set-off against another judgment. Special provision is made by Section 2237, B. & C. Comp., for the vacation of judgments in the justice’s court, under Section 103, B. & C. Comp., and this right exists regardless of the filing of the transcript in the circuit court.
6. We also think that the circuit court erred in sustaining the writ because the answer did not state a good defense. The rulings of the justice’s court upon the sufficiency of the pleadings can be corrected upon appeal; but the writ of review only lies to review the action of the lower court, when it has exceeded its jurisdiction or has *50exercised its functions erroneously; that is, in the manner not authorized by law: Garnsey v. County Court, 33 Or. 201 (54 Pac. 539, 1089) ; Dayton v. Board of Equalization, 33 Or. 131 (50 Pac. 1009). Error of the court in passing upon the sufficiency of the pleadings is not an erroneous exercise of jurisdiction. Even if error was committed, it was done in the rightful exercise of jurisdiction, and is not reviewable in this proceeding.
Therefore the judgment of the circuit court is reversed, and the review dismissed. Reversed.